Citation Nr: 0020997	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate gland.

2.  Entitlement to service connection for a stomach 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from June 1952 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1998 rating decisions of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In the November 1999 Informal Hearing Presentation, the 
veteran's representative noted that the veteran received 
treatment for several genitourinary disabilities during 
active service, including a left varicocele, left testicle 
pain, and various difficulties with voiding.  The veteran's 
May 1997 claim for service connection was limited to an 
enlarged prostate gland, and the April 1998 rating decisions 
did not consider entitlement to service connection for any 
disability other than an enlarged prostate gland.  The Board 
finds that the additional genitourinary disabilities raised 
by the veteran's representative are not inextricably 
intertwined with the current claim for entitlement to service 
connection for an enlarged prostate.  Therefore, these issues 
are referred to the RO for consideration.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a nexus between 
the prostatitis for which he was treated during service, and 
his current prostatic enlargement with early prostatism.

2.  The veteran has submitted evidence of a stomach 
disability in service, evidence of a current stomach 
disability, and evidence of continuity of symptomatology 
between active service and the current disability so as to 
establish a nexus between the disability in service and the 
current disability. 



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for an enlarged 
prostate gland.  38 U.S.C.A. § 5107 (West 1991). 

2.  The claim of entitlement to service connection for a 
stomach disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Prostate Enlargement

The veteran contends that he first developed an enlarged 
prostate during active service, and that his current 
disability is the same prostate disability for which he was 
treated during service.  

A review of the service medical records shows that the 
veteran was seen for several different genitourinary problems 
during active service.  In relevant part, records from July 
1955 show that the veteran was seen for itching in the head 
of his penis.  The prostate was slightly soft, but not 
tender.  The impression was prostatitis.  He continued to be 
treated for itching and burning through August 1955.  His 
treatment included prostatic massage.  September 1955 records 
reflect that the veteran had become asymptomatic.  He 
continued to receive treatment that included prostatic 
massage, and he was counseled to use more regular sexual 
habits.  The final entry concerning this episode is also 
dated September 1955.  These records note that the veteran's 
prostate was soft and boggy, but normal in size.  A prostate 
smear was negative.  

The service medical records show that the veteran continued 
to be seen on occasion for genitourinary complaints.  
However, the first records subsequent to September 1955 to 
mention the prostate are dated May 1971.  These records show 
treatment for a left varicocele, and indicate that the 
prostate was within normal limits.  

The veteran was afforded a physical examination in 
conjunction with his retirement in July 1974.  The prostate 
was found to be normal.  A history of prostate enlargement 
was not noted, and was not reported by the veteran on a 
Report of Medical History obtained at that time.  

Service medical records dated April 1975 and May 1975 
indicate that the veteran was seen for complaints of 
intermittent dysuria for the past six weeks.  The prostate 
was of normal size and consistency.  The impression was 
probable urethritis.  

The veteran underwent a cystoscopy in May 1975.  An 
examination of the anterior of the urethra was normal without 
stricture.  The prostatic portion of the urethra displayed 
mucosal edema with medium friability.  The diagnosis was 
posterior urethritis.  

The post-service records show that the veteran continued to 
receive treatment at the same military facility from which he 
was receiving treatment prior to discharge.  June 1975 
records reflect that the veteran had a good response to 
treatment for posterior urethritis.  

Additional post-service records show that the veteran 
continued to receive occasional treatment for various 
genitourinary complaints from several sources, including 
military bases and the VA.  However, the first records to 
mention the prostate are dated September 1983.  The veteran 
was seen at a military facility for complaints of a recurrent 
burning sensation at the head of his penis for the past 
month.  He was noted to have experienced similar symptoms ten 
years ago.  On examination, the prostate was found to be 
boggy and nontender.  The impression was rule out urethral 
stricture.  

Additional records from a military facility that appear to be 
dated June 1992 show that the veteran had been afforded a 
rectal examination.  The examination was negative for 
prostatic masses.  September 1995 records indicate that the 
veteran's last prostate examination had been the previous 
year.  On examination, the prostate was within normal limits.  

The veteran was afforded a VA fee basis genitourinary 
examination in February 1998.  The examiner noted that the 
evaluation was for an enlarged prostate.  The veteran 
reported nocturia one to three times, and also mild urinary 
frequency.  His urinary stream was slow, and there was no 
history of hematuria, stones, or venereal disease.  He did 
have one urinary tract infection 20 years ago.  On 
examination, the prostate was Grade I, and felt benign.  The 
impression was that the veteran had prostatic enlargement 
with early prostatism.  Additional testing was recommended to 
evaluate for cancer of the prostate.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the veteran has not 
submitted evidence of a well grounded claim for entitlement 
to service connection for an enlarged prostate.  Although the 
veteran was seen on many occasions during active service for 
treatment of several different genitourinary complaints, the 
only diagnosis of a prostate disability was the July 1955 
finding of prostatitis.  The records show that this was 
asymptomatic by September 1955.  Examinations of the prostate 
conducted in May 1971 and July 1974 indicate that the 
prostate was normal.  The veteran underwent treatment for 
urethritis in April and May 1975, but the prostate was 
normal, and there was no diagnosis of an enlarged prostate.  
Furthermore, this disability improved, and June 1975 records 
from approximately one week after the veteran's discharge 
show that his condition had responded well to treatment.  
Therefore, as the service medical records show only a single 
episode of prostatitis in 1955, with normal examinations of 
the prostate subsequent to September 1955, the Board must 
find that this represented an acute and transitory episode, 
and that the evidence does not establish that the veteran 
developed a chronic prostate disability in service.  

Furthermore, the post-service medical records do not 
establish continuity of symptomatology between the veteran's 
current prostate disability and active service.  The first 
post-service medical records subsequent to June 1975 to show 
the current existence of a prostate disability are dated 
February 1998, and while September 1983 records show a 
finding of a boggy prostate, subsequent records from June 
1992 and September 1995 show that the veteran's prostate was 
normal.  The February 1998 VA fee basis examination includes 
an impression of prostatic enlargement.  However, the 
examiner did not relate the veteran's disability to active 
service, but instead characterized the veteran's prostatism 
as "early".  The Board recognizes the veteran's sincere 
belief that his current prostatic enlargement is the same 
disability for which he was treated during active service, 
but the veteran is not a physician, and he is not qualified 
to express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, as no evidence of continuity of symptomatology for 
a prostate disability after discharge from service has been 
submitted, and as the veteran has not submitted competent 
medical evidence to establish a nexus between his current 
disability and active service, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488 (1997).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Stomach Disability

The veteran contends that he developed a chronic 
gastrointestinal disability during active service.  He notes 
that he was seen for epigastric complaints on several 
occasions during service, and he believes that his current 
disability is related to the complaints for which he was 
treated in service.  

Service medical records dated September 1955 show that the 
veteran was seen for cramps in the epigastrium of two days of 
duration, which were relieved by belching.  There was no 
nausea, vomiting, diarrhea, or chills.  The impression was 
functional bowel distress.  

Records from September 1960 indicate that the veteran was 
experiencing nausea, vomiting, and a stomach ache.  The 
bowels showed no change.  The impression was gastritis of a 
questionable etiology.  

Records from January 1962 indicate that the veteran had 
recently been treated for upper respiratory complaints.  
These symptoms were practically gone, but the veteran was now 
complaining of weakness, epigastric aching and burning, and 
an upset stomach.  He described the pain as similar to a 
hunger pain, but it was not relieved by eating.  There was no 
diarrhea or any other symptoms, and his primary complaint was 
weakness.  On examination, the veteran was tender in the 
epigastric area.  The impression was probably gastritis and 
post flu syndrome.  

October 1964 records show that the veteran had experienced 
the onset of nausea and vomiting with epigastric cramping 12 
hours previously.  He also had low grade fever and watery 
stools.  The impression was viral gastroenteritis.  

Records from November 1964 indicate that the veteran had 
complaints of lower abdominal pain for the past three days.  
He was noted to have lifted some heavy objects the day prior 
to the onset of the pain.  Following an examination, the 
impression was muscle sprain.  

September 1965 records show that the veteran complained of 
lower abdominal pain.  He had been experiencing vague to 
sharp pains and lower abdominal cramping for the past month.  
The cramping would occur after passing a loose stool.  On 
examination, there was no tenderness of the abdomen.  The 
impression included rule out chronic bacterial colitis, as 
well as rule out another disability, which is illegible.  
Additional September 1965 records show that the diarrhea had 
decreased, and that there was no nausea or vomiting.  He 
continued to have a crampy feeling after bowel movements.  
Other September 1965 records begin to consider psychological 
causes for the pain.  A physical examination was negative.  
The impression is not completely legible, but appears to read 
"probably (illegible word) abdominal pain".  

In December 1965, the veteran was seen for evaluation of his 
abdominal pain.  He was noted to have begun having attacks of 
abdominal pain in August 1965.  The pain was located in the 
left lower quadrant.  After examination, the impression was 
abdominal discomfort of an unknown etiology.  He was to be 
tested for parasites.  

January 1966 records reflect that the veteran was being 
followed for a gastrointestinal problem.  He was said to be 
doing better.  March 1966 records indicate that the veteran 
was doing satisfactorily, but still had occasional cramping.  

The veteran was afforded a physical examination in March 
1966.  The examination was negative for a stomach disability.  
The veteran answered "yes" to a history of stomach, liver, 
or intestinal trouble on a Report of Medical History obtained 
at this time.  Both the examination and the Report of Medical 
History indicate that the veteran had been experiencing 
stomach problems.  An X-ray study was negative for an ulcer.  

Additional March 1966 records show that the veteran was seen 
for complaints of diarrhea, nausea, and abdominal cramping.  
After examination, the impression was a viral syndrome.  
April 1966 records note that the veteran continued to 
experience abdominal pain and diarrhea, and had nausea and 
vomiting the previous night.  The impression was acute 
gastroenteritis.  

The veteran experienced an upset stomach and vomiting in 
March 1969.  

A May 1971 physical examination was negative for a 
gastrointestinal disability.  The veteran answered "yes" to 
a history of stomach, liver, or intestinal trouble on a 
Report of Medical History.  The examination report noted that 
this referred to episodes of diarrhea in 1965 while in 
Southeast Asia.  There were no complaints and no sequelae.  

June 1971 records indicate that the veteran complained of 
stomach cramps that intensified after meals.  The impression 
included gastritis.  

A May 1972 physical examination was negative for a 
gastrointestinal disability. 

The veteran experienced a burning sensation and epigastrial 
symptoms in July 1973.  He indicated that this was a 
recurring problem.  He denied nausea, vomiting, and diarrhea.  
The impression was dyspepsia.  Additional July 1973 records 
show that the veteran continued to have diarrhea and cramps 
more than two weeks later.  The impression was diarrhea, 
probably gastroenteritis.  

The veteran was afforded an examination in July 1974 in 
preparation for his retirement.  The examination report was 
negative for a gastrointestinal disability.  He answered 
"yes" to a history of stomach, liver, or intestinal trouble 
on the Report of Medical History.  The remarks portion of the 
report noted that this referred to gas.

The post-service medical records show that in May 1976, the 
veteran sought treatment at a military facility for 
complaints of stomach pain, vomiting, and diarrhea for the 
past three days.  He was said to have chronic epigastric 
burning of the abdomen.  The assessment was gastroenteritis.  
Follow up records from June 1976 show that the veteran 
continued to complain of abdominal cramps.  The impression 
was gastritis versus nerves.

July 1982 records show that the veteran was treated for 
several complaints, including nausea.  The  assessment was a 
viral syndrome.

Records from July 1983 show that the veteran was seen for 
complaints of chest pain.  He had no history of cardiac 
problems.  The veteran reported that he had some relief with 
anti-gas medication.  He was noted to have experienced 
previous episodes of this problem.  The examiner's assessment 
is illegible.  

Records show that the veteran experienced nausea and chills 
in March 1984.  The diagnosis/assessment was viral syndrome.  
Additional March 1984 records indicate that the veteran's 
illness had resolved.  

The veteran was afforded a VA examination in January 1998.  
The report of the examination was prepared in March 1998, and 
the examiner stated that the VA medical records were reviewed 
prior to completing the report.  The veteran gave a history 
of developing pyrosis with epigastric abdominal pain in 1965.  
The diagnoses were possible gastritis or possible nervous 
stomach, and no ulcer.  He had been treated on an outpatient 
basis and given antacids to be taken as needed.  The veteran 
said that he continued to have pyrosis with epigastric 
abdominal pain every four to five months.  The symptoms would 
last a few hours.  Currently, he took antacid as needed, 
which would give him relief.  There were no other 
gastrointestinal symptoms.  He would go to a military 
facility for treatment.  His symptoms were neither better or 
worse, but continued to occur.  He said that they were now 
less frequent.  On examination, the abdomen was unremarkable.  
There was no pain or tenderness to palpation.  The veteran 
did not have any masses or organomegaly, and his bowel sounds 
were normal.  A February 1998 upper gastrointestinal series 
was normal, without demonstration of significant abnormality 
involving the esophagus, stomach, or duodenum.  The diagnoses 
included pyrosis with epigastric abdominal pain, recurrent, 
due to undiagnosed illness.  Gastritis or a duodenal ulcer 
were not found at present.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
a stomach disability.  Excluding diagnoses of stomach 
problems due to viral syndrome or muscle injury, the service 
medical records show that the veteran was seen for complaints 
of epigastric distress on at least ten different occasions.  
The post-service medical records indicate that the veteran 
received treatment for his gastrointestinal complaints 
approximately one year after discharge from service, and that 
he continued to be seen on an occasional basis for his 
complaints.  At the January 1998 VA examination, the veteran 
stated that he experienced his symptoms every four or five 
months, and that his disability was treated with antacids as 
needed.  The Board finds that as the veteran has submitted 
evidence of a stomach disability during active service, 
evidence of a current diagnosis of a stomach disability, and 
evidence of continuity of symptomatology after discharge so 
that there is a nexus between the veteran's current 
disability and active service, the veteran's claim is well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488 (1997).  This issue will be further 
addressed in the remand section at the end of this decision.  


ORDER

Entitlement to service connection for an enlarged prostate 
gland is denied as not well grounded. 

The claim of entitlement to service connection for a stomach 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
stomach disability is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran was afforded a VA general medical examination in 
January 1998.  However, it is unclear from the examination 
report as to whether or not the veteran's service medical 
records were available for review.  Furthermore, the examiner 
did not provide an opinion as to whether or not there is a 
relationship between the stomach disability for which the 
veteran was treated in service, and his current stomach 
disability.  Finally, the Board notes that the veteran has 
not undergone a VA gastrointestinal examination by an 
appropriate specialist with a view toward determining the 
nature and etiology of his current disability.  The Board 
believes that an additional medical examination would be 
useful in reaching a decision in the case.  

Therefore, the issue of entitlement to service connection for 
a stomach disability is remanded to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his stomach 
disability from 1996 to the present.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder. 

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of his current 
stomach disability.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Following the 
examination and review of the medical 
history, the examiner should express an 
opinion as to the following questions: 1) 
What is the current diagnosis of the 
veteran's stomach disability? 2) What, if 
any, is the relationship between the 
stomach problems for which the veteran 
were treated during service and his 
current stomach disability?  Is it as 
likely as not that the veteran's current 
stomach disability is the same stomach 
disability for which he was treated 
during active service?  The reasons and 
bases for these opinions should be 
provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

